Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of species B (figures 8-12; claims 1-3, 6-7, 10-12, and 14-16) in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that:
a search and examination of the entire application can be conducted without a serious burden on the examiner since the disclosed embodiments would appear to fall within a common field of search, and since the examiner has not given any explanation or prima facie showing of such a burden.  This is not found persuasive because claims 4-5, 8-9, and 13 are directed to multiple species.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Objections
Claim 12 is objected to because of the following informalities:  The phrase “the block stop releases the restore force when leaving the groove” is unclear.  For examining purposes, the examiner assumes the first part of the phrase is no longer valid if the block stop does not leave the groove.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2016/0004007).
Regarding claim 1, Chen et al. (figures 1-6) discloses a frame assembly adapted to fix at least a film, an outer edge of the film provided with at least a first assembly portion, and the frame assembly comprising: 
a back plate (3); 
a frame unit (1), including an outer frame portion disposed outside an outer edge of the back plate, and a holding portion connected to the outer frame portion (figure 3), wherein the holding portion is provided with a bottom surface, and a top surface is opposite to the bottom surface (figure 4); and 
at least a fixing unit (2), coupled to the bottom surface of the holding portion (figure 3), wherein the fixing unit includes a second assembly portion (21) that is not covered by the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0004007) in view of Arita (US 2016/0085111).
Regarding claim 2, Chen et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Chen et al. is silent regarding a first fastening portion.  Arita (figure 7) teaches wherein the frame unit (100A) further includes at least a first fastening portion (11h) disposed on the holding portion, and the fixing unit (7) further includes a main body connected to the second assembly portion, and at least a second fastening portion connected to the main body, and the first fastening portion and the second fastening portion fit and combine together via a mechanical interference occurring between the first fastening portion and the second fastening portion (NJ2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame as taught by Arita in order to secure the display device to the housing member and reduce the amount of material of 
Regarding claim 3, Arita (figure 7) teaches wherein the main body has a first surface facing the holding portion, a second surface opposite to the first surface, and a third surface connected to the first surface and the second surface, and the second fastening portion is disposed on the first surface of the main body.
Regarding claim 6, Chen et al. (figures 1-6) discloses wherein the frame unit further includes a accommodated portion indented on the bottom surface of the holding portion and facing the back plate to form a space between the back plate and the frame unit, the accommodated portion is used to accommodate the fixing unit and provided with a fourth surface indented on the bottom surface, and wherein the fixing unit is capable of being pushed into the accommodated portion via the opening of the space formed between the back plate and the frame unit (figure 3).
Regarding claim 7, Chen et al. (figures 1-6) discloses wherein the accommodated portion is further provided with a notch (opposite side of 21) connected between the top surface and the fourth surface, so that the second assembly portion is located in the notch and not covered by the holding portion.
Regarding claim 10, Arita 
Regarding claim 11, Chen et al. (figures 1-6) discloses wherein the main body is provided with a horizontal plate connected to the second assembly portion, a side plate is extending from one side of the horizontal plate toward the back plate, and a bottom plate extending from the bottom edge of the side plate in a direction opposite the outer frame portion.
Regarding claim 12, Chen et al. (figures 1-6) discloses wherein the fixing unit further includes at least a block stop extending from the top edge of the side plate in a direction toward the holding portion and away from the outer frame portion, and the frame unit further includes at least a groove disposed on the fourth surface, wherein the block stop is fastened to the groove, and the block stop presses against the groove via a mechanical interference occurring between the groove and the block stop to keep a restore force, and the block stop releases the restore force when leaving the groove (figure 2).
Regarding claim 14, Chen et al. (figures 1-6) discloses wherein the main body is provided with a horizontal plate connected to the second assembly portion, a side plate extending from one side of the horizontal plate toward the back plate, and a bottom plate extending from the bottom edge of the side plate in a direction opposite the outer frame portion, wherein the second fastening portion is a through hole disposed on the horizontal plate.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0004007) in view of Guo et al. (US 2015/0355484).
Regarding claim 15, Chen et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Chen et al. is silent regarding a reflecting member.  Guo et al. (figure 1) teaches a frame unit as in claims 1; a reflecting member (160) disposed above the back plate (150); a light guide member (140) disposed above the reflecting member; and wherein the film is disposed above the light guide member (130).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reflective plate as taught by Guo et al. in order to improve the display characteristics of the display device.
Regarding claim 16, Guo et al. (figure 1) teaches a backlight module according to claim 15; and a display panel (200) disposed above the film, wherein an outer edge of the display panel attached to the top surface of the holding portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871